Citation Nr: 0427246	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  97-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
asthmatic bronchitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial increased evaluation for low 
back strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial increased evaluation for head 
trauma with residual scarring and headaches, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an initial increased (compensable) 
evaluation for residuals of a fracture of the right 5th 
metacarpal.

5.  Entitlement to an initial increased (compensable) 
evaluation for sinusitis.  

6.  Entitlement to an initial increased (compensable) 
evaluation for bilateral onychophytosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION 

The veteran served on active duty from April 1982 to April 
1996.

The Board of Veterans' Appeals notes that the issues on 
appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in July 1996.

During the course of the appeal the jurisdiction of the 
veteran's claims file was transferred from the Waco, Texas 
VARO to the Oakland, California VARO due to the veteran's 
change of address.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

Importantly, the Board recognizes that the issues on appeal 
remain unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The Board notes that during the course of the appeal the 
regulations pertaining to evaluation of the lungs, nose and 
throat were amended, effective October 7, 1996.  Effective 
August 26, 2002, a new regulation was promulgated concerning 
limitation of motion of individual digits.  The regulations 
for evaluating skin/scars were changed effective on August 
30, 2002.  The rating criteria for evaluating the spine were 
amended effective September 26, 2003.  

Importantly, the Board notes that pertinent comprehensive VA 
pulmonary, orthopedic, neurologic, sinus and dermatologic 
examinations are needed with benefit of review of the claims 
file in order to supplement the record with adequate 
examination findings correlated to the pertinent rating 
criteria regarding the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the duty to assist the appellant in obtaining 
and developing available facts and evidence to support the 
claim includes obtaining adequate VA examination.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).   This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).   

Importantly, the Board notes that the CAVC has held that an 
appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  Fenderson v. 
West, 12 Vet App 119 (1999).  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id.  

Accordingly, an attempt should be made to obtain all 
outstanding private and VA medical records regarding 
treatment for asthmatic bronchitis, low back strain, residual 
of a fracture of the 5th metacarpal, head trauma with 
residual scarring and headaches, sinusitis, and 
onychophytosis from approximately April 1996 to the present.  
See Dunn v. West, 11 Vet. App. 462 (1998); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
service-connected asthmatic bronchitis, 
low back strain, residuals of a fracture 
of the right 5th metacarpal, head trauma 
with residual scarring and headaches, 
sinusitis, and onychophytosis from 
approximately April 1996 to the present.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, all 
outstanding VA treatment reports should 
be obtained.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

If any of the relevant records sought are 
unobtainable, the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, as well as 
any further action to be taken with 
respect to the claim.  

3.  The veteran should be afforded a 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of his low back 
strain, and residuals of a fracture of 
the right 5th metacarpal.  The claims 
file, copies of the previous and amended 
criteria for rating limitation of motion 
of individual digits effective August 26, 
2002, copies of the previous and amended 
criteria for rating disabilities of the 
spine effective September 26, 2003, 
copies of the criteria under 38 C.F.R. 
§ 4.40, 4.45, 4.59, and a separate copy 
of this Remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted. 

For purposes of evaluating the veteran's 
service-connected low back strain and 
residuals of a fracture of the right 5th 
metacarpal, all objective findings and 
symptoms must be correlated to the old 
and new rating criteria for evaluating 
the spine and single fingers.  For 
purposes of evaluating the veteran's 
spine under the old rating criteria and 
evaluating residuals of a fracture of the 
right 5th metacarpal under the old and 
new criteria for rating single fingers 
the examiner must address each of the 
criteria of 38 C.F.R. §§  4.40, 4.45, 
4.59.  

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale. 

4.  The veteran should be afforded a VA 
special dermatologic examination by a 
specialist in dermatology, including on a 
fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity of scarring associated 
with service-connected head trauma and 
bilateral onychophytosis.  

The claims file, a copy of the previous 
criteria and the revised criteria for 
rating skin disabilities under  38 C.F.R. 
§ 4.118 effective August 30, 2002, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examiner must identify all symptoms 
and manifestations of service connected 
scarring associated with service-
connected head trauma and bilateral 
onychophytosis.  

The examination findings must be 
correlated to the pertinent old and 
amended rating criteria for skin/scar 
disabilities.  Any further indicated 
special studies should be conducted.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The veteran should be accorded a 
special ENT examination by an appropriate 
medical specialist in order to determine 
the current nature and extent of severity 
of his service-connected sinusitis.  The 
claims file, a copy of the previous 
criteria and the revised criteria for 
evaluating sinusitis effective October 7, 
1996 and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted 
including sinus X-rays.  The examiner 
must identify all symptoms and 
manifestations associated with service-
connected sinusitis.  All objective 
findings and symptoms must be correlated 
to the old and new rating criteria for 
evaluating sinusitis.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The veteran should be accorded a 
special pulmonary examination by an 
appropriate medical specialist in 
pulmonary disease in order to determine 
the current nature and extent of severity 
of his service-connected asthmatic 
bronchitis.  The claims file, a copy of 
the previous criteria and the revised 
criteria for evaluating asthmatic 
bronchitis effective October 7, 1996 and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted including pulmonary function 
testing.  The examiner must identify all 
symptoms and manifestations associated 
with service-connected bronchial asthma.  
All objective findings and symptoms must 
be correlated to the old and new rating 
criteria for evaluating asthmatic 
bronchitis.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The veteran should be accorded a 
special neurology examination by an 
appropriate medical specialist in 
neurology in order to determine the 
current nature, extent of severity and 
frequency of headaches associated with 
service-connected head trauma.  The 
claims file, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.   The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner must identify all symptoms and 
manifestations of the veteran's headaches 
due to service-connected head trauma, 
including the extent of severity, 
frequency and duration of the veteran's 
headaches.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the veteran's claims file 
should reviewed to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the 
requested examination reports should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
not, corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West , 11 Vet. 
App. 268 (1998). 

9.  After undertaking any development 
deemed appropriate, the issues of 
entitlement to initial increased 
evaluations for service-connected 
asthmatic bronchitis, low back strain, 
residuals of a fracture of the right 5th 
metacarpal, head trauma with residual 
scarring and headaches, sinusitis, and 
bilateral onychophytosis should be 
readjudicated under the pertinent old and 
revised rating criteria where applicable.  
The consideration of the provisions of 
38 C.F.R. § 3.321(b)(1) should be 
documented. 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for increased 
evaluations.  38 C.F.R. § 3.655 (2003).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for an increased rating will result in the denial of 
the claim.  38 C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



		
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





